584 F.2d 115
Thomas Earl HENDERSON, Jr., et al., Plaintiffs-Appellants,v.FORT WORTH INDEPENDENT SCHOOL DISTRICT et al., Defendants-Appellants.
No. 77-2839.
United States Court of Appeals,Fifth Circuit.
Nov. 17, 1978.

Art J. Brender, Fort Worth, Tex., for plaintiffs-appellants.
John A. Buckley, American Civil Liberties Foundation of Texas, Inc., Austin, Tex., for amicus curiae, American Civil Liberties et al.
Cecil A. Morgan, David B. Owen, Fort Worth, Tex., for Fort Worth Independent School Dist. et al.
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN and VANCE, Circuit Judges.
PER CURIAM:


1
In this case, a panel of the Court affirmed the district court by a written opinion. Henderson v. Fort Worth Independent School District, 574 F.2d 1210 (5th Cir. 1978).  A petition for rehearing En banc was granted, which effectively vacates the panel opinion as a citable precedent.  With the panel opinion vacated, the En banc court has reached an even division as to the issues raised on appeal.  Thus, the district court is affirmed by operation of law, and the decision of the court of appeals has no precedential value.


2
AFFIRMED BY OPERATION OF LAW.